DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-3, 5, 7, 9 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-3, 5, 7, 9 and 12-17, the cited prior art record does not teach or suggest an apparatus with over other claim features “wherein the mobile device further comprises: an embedded controller, configured to generate the first control signal and the second control signal; wherein the WWAN module further has a third control port for outputting an antenna control signal, and the embedded controller determines the first control signal and the second control signal according to the WLAN state signal and the antenna control signal; wherein if the antenna control signal has a low logic level, the WWAN module is operating in a small MIMO (Multi-Input and Multi-Output) mode, and if the antenna control signal has a high logic level, the WWAN module is operating in a large MIMO mode.” as recited in claim 1.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Hung et al [US 2020/0194890 A1] who teaches an electronic device includes a first antenna coupled to a high band Wireless Wide Area Network (WWAN) main signal processor, where the first antenna is to transceive high band WWAN signals and a second antenna coupled to a Global Positioning 
The primary reason of allowance of the claims is improvement with the mobile device further comprises: an embedded controller, configured to generate the first control signal and the second control signal; wherein the WWAN module further has a third control port for outputting an antenna control signal, and the embedded controller determines the first control signal and the second control signal according to the WLAN state signal and the antenna control signal; wherein if the antenna control signal has a low logic level, the WWAN module is operating in a small MIMO (Multi-Input and Multi-Output) mode, and if the antenna control signal has a high logic level, the WWAN module is operating in a large MIMO mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844